                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


MICHAEL DREWS,

             Plaintiff,

      v.                                               Case No. 20-CV-702

SUSAN PETERS and HANNAH UTTER,

             Defendants.


                                        ORDER


      Plaintiff Michael Drews, who is confined at the Green Bay Correctional

Institution, filed this pro se civil rights action pursuant to 42 U.S.C. § 1983. He alleges

that he has urinary retention issues and that the defendants ordered him to reuse a

single-use catheter, in violation of the Eighth Amendment to the United States

Constitution. Although this case is assigned to U.S. District Judge Lynn Adelman, on

June 9, 2020, Judge Adelman referred the case to this court to handle pretrial

proceedings. (ECF No. 8.) Drews has filed a motion to amend the complaint and a

motion to appoint counsel. (ECF Nos. 15, 16.)

      Drews’s motion to amend the complaint is a one-page document in which he

simply states that he is asking the court to “please accept this amended complaint.”

(ECF No. 15.) This statement is followed by a paragraph summarizing the original

complaint’s allegations. Drews is advised that he may file an amended complaint

without leave of the court within twenty-one days after the defendants file a




        Case 2:20-cv-00702-LA-NJ Filed 07/23/20 Page 1 of 5 Document 19
responsive pleading to the original complaint. Fed. R. Civ. P. 15(a)(1)(B). If Drews

filed a comprehensive amended complaint within this time period, I will screen it

under 28 U.S.C. § 1915A.1 Because the defendants have not yet filed a responsive

pleading to the original complaint, Drews did not need to file a motion to amend the

complaint and I will deny his motion to amend. However, because Drews did not file

a comprehensive amended complaint, there is no amended complaint to screen under

28 U.S.C. § 1915A.

       Drews has filed a motion to appoint counsel along with a supporting brief and

declaration. (ECF Nos. 16-18.) He states that he cannot afford counsel, this case

involves complex issues, his prison is on “total lockdown” due to the COVID-19

pandemic and his only access to the prison law library is with a court deadline, and

he has limited knowledge of the law. (ECF No. 16.) Drews also states that he wrote

to three lawyers in the last thirty days for help handling this case. (Id.)



       1If Drews wants to amend the complaint and more than twenty-one days have
passed since the defendants filed a responsive pleading to the original complaint,
then Drews must file a motion to amend the complaint along with a comprehensive
proposed amended complaint. Fed. R. Civ. P. 15(a)(2). Drews is advised that the
court’s Local Rules provide in relevant part:

       (a) Any amendment to a pleading, whether filed as a matter of course or
           upon a motion to amend, must reproduce the entire pleading as
           amended, and may not incorporate any prior pleading by reference.

      (b) A motion to amend a pleading must state specifically what changes
          are sought by the proposed amendments. The proposed amended
          pleading must be filed as an attachment to the motion to amend.

Civil L.R. 15(a), (b) (E.D. Wis.)

                                           2



           Case 2:20-cv-00702-LA-NJ Filed 07/23/20 Page 2 of 5 Document 19
       In a civil case, there is no right to court-appointed counsel. However, the court

has discretion to recruit a lawyer for individuals who cannot afford to hire one.

Navejar v. Iyola, 718 F.3d 692, 696 (7th Cir. 2013); 28 U.S.C. § 1915(e)(1); Ray v.

Wexford Health Sources, Inc., 706 F.3d 864, 866-67 (7th Cir. 2013). “[D]eciding

whether to recruit counsel ‘is a difficult decision: Almost everyone would benefit from

having a lawyer, but there are too many indigent litigants and too few lawyers willing

and able to volunteer for these cases.’” Henderson v. Ghosh, 755 F.3d 559, 564 (7th

Cir. 2014) (quoting Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014)).

       In exercising its discretion, the court must consider two things: “(1) ‘has the

indigent plaintiff made a reasonable attempt to obtain counsel or been effectively

precluded from doing so,’ and (2) ‘given the difficulty of the case, does the plaintiff

appear competent to litigate it himself?’” Pennewell v. Parish, 923 F.3d 486, 490 (7th

Cir. 2019) (quoting Pruitt v. Mote, 503 F.3d 647, 653 (7th Cir. 2007)). To satisfy the

first prong, the court must determine that a plaintiff made a good faith effort to hire

counsel. Pickett v. Chicago Transit Authority, 930 F.3d 869, 871 (7th Cir. 2019). To

do so, the plaintiff must show he contacted at least three lawyers and provide the

court with (1) the lawyers’ names; (2) their addresses; (3) how and when the plaintiff

attempted to contact the lawyer; and (4) the lawyers’ responses.

       When considering the second prong, the court “must examine the difficulty of

litigating specific claims and the plaintiff’s individual competence to litigate those

claims without counsel.” Pennewell, 923 F.3d at 490. The court looks at “whether the

difficulty of the case, factually, legally, and practically, exceeds the litigant’s capacity

                                             3



        Case 2:20-cv-00702-LA-NJ Filed 07/23/20 Page 3 of 5 Document 19
as a layperson to coherently litigate the case.” Id. This includes “all tasks that

normally attend litigation,” such as “evidence gathering, preparing and responding

to court filings and motions, navigating discovery, and putting on a trial.” Id. at 490-

491. The court “must consider the plaintiff’s literacy, communication skills, education

level, litigation experience, intellectual capacity, psychological history, physical

limitations and any other characteristics that may limit the plaintiff’s ability to

litigate the case.” Id. at 491. In situations where the plaintiff files his motion in the

early stages of the case, the court may determine that it is “impossible to tell whether

[the plaintiff] could represent himself adequately.” Pickett, 930 F.3d at 871.

      While Drews states that he contacted three lawyers in the last thirty days, he

has not provided the names of the lawyers and, without that additional information,

I cannot determine whether he has made a reasonable attempt to find a lawyer.

Moreover, while this case involves a medical issue, it is not complex and Drews

appears to have very good knowledge and understanding of the issue involved

regarding his single-use catheter. In addition, his filings are articulate and show that

he can advocate himself. After the defendants file a responsive pleading to the

complaint, the court will issue a scheduling order setting deadlines for the completion

of discovery and filing dispositive motions. These deadlines should allow Drews

access to the prison law library. If Drews needs more time, he should file a motion for

extension of time with the court. In sum, because Drews has not shown that he made

a reasonable attempt to find a lawyer on his own and because he is competent to



                                           4



       Case 2:20-cv-00702-LA-NJ Filed 07/23/20 Page 4 of 5 Document 19
represent himself at this time, the court will deny without prejudice Drews’s motion

to appoint counsel.



      THEREFORE, IT IS ORDERED that Drews’s motion to amend complaint

(Docket #15) is DENIED.

      IT IS FURTHER ORDERED that Drews’s motion to appoint counsel (ECF

No. 16) is DENIED WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that the Clerk’s Office mail Drews a pro se

guide, Answers to Prisoner Litigants’ Common Questions, along with this order.

      IT IS FURTHER ORDERED that a party may serve and file objections to

this order within fourteen days of being served with the order. See Fed. R. Civ. P.

72(a). The district judge will consider a timely objection and will modify or set aside

this order or any part of this order only if it is clearly erroneous or contrary to law.

      Dated at Milwaukee, Wisconsin, this 23rd day of July, 2020.

                                                BY THE COURT:


                                                s/Nancy Joseph
                                                NANCY JOSEPH
                                                United States Magistrate Judge




                                            5



        Case 2:20-cv-00702-LA-NJ Filed 07/23/20 Page 5 of 5 Document 19
